ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of attempted first degree robbery, Section 564.011, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. The court found defendant to be a prior offender and sentenced him to a prison term of fifteen years for attempted robbery and a consecutive three year prison term for armed criminal action. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).